PER CURIAM.
The order under review is a non-final order entered subsequent to settlement, granting appellee’s motion for contempt *936and to enforce the court’s order approving a stipulation between the parties.
It is appellant’s contention that the trial court erred in holding that appellant had violated the stipulation and order, therefore there was no basis for holding appellant in contempt.
We have carefully considered appellant’s contention on appeal in the light of the briefs and arguments of counsel and the record prepared by the parties, and have concluded that no reversible error has been demonstrated. Accordingly, the order appealed is affirmed.
Affirmed.